Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delgo (US 2010/0070483 A1).
Regarding claim 1, Delgo discloses a method and apparatus for human recognition, the method comprising:
extracting information from a first moving image in which a cluster subject appears, [0111]
wherein the extracting is based on clustering using a face feature of the cluster subject depicted in the first moving image;  [0104]
storing, in a moving image database, the information from the first moving image; [0053, 0121]
receiving a search condition for searching for moving images in which the cluster subject appears, [0055, search conditions may be objects which include people and faces, faces being defined as cluster subjects in 0104] wherein the moving images are included in the moving image database; and searching the moving image database to identify one or more moving images, among the moving images included in the moving image database, which meet the search condition. [0042, search a database of videos according to a received search criteria]

Regarding claims 3, 13 Delgo discloses the method and apparatus of claims 1 and 11, further comprising:
extracting a face feature of a person for each frame of the first moving image; forming a cluster for each cluster subject using the face feature and a clustering model based on machine learning; [0104 clusters are used in facial identification]
generating further information about a section in the first moving image in which each cluster subject appears; and storing, in the moving image database, the further information.  [0085, relevant other information may be stored along with the subject information]


Regarding claims 4, 14  Delgo discloses the method and apparatus of claims 3 and 13, wherein the forming of the cluster for each cluster subject comprises:
determining a similarity of the face feature; and forming a cluster for each cluster subject based on the similarity. [0073, facial clusters are used along with the created tubes which are processed based on similarity of features]

Regarding claims 5, 15 The method of claim 1 and 11, further comprising: performing the searching using a face feature of a person as the search condition [0055 search on objects which may be human and may be faces]

Regarding claims 6, 16 The method of claim 1 and 11, further comprising: performing the searching using as the search condition information about a person selected from a list of people extracted from the moving image database.  [[0055 search conditions may be people who are listed and identified, Evangeline Lily is expressly used as an example]]

Regarding claims 7, 17 Delgo discloses the method and apparatus of claims 1 and 11, further comprising: displaying, on a display, information about the identified one or more moving images that includes at least one of a thumbnail, a moving image identification (ID), a person identification (ID), or information about a section in which a person appears. [these features are claimed in the alternative, 0028 as well as a multitude of sections in the document disclose using a representative thumbnail; 0058, 0094  searches may be done and refined by an identified person, and what section they appear in]

Regarding claims 8, 18, Delgo discloses the method and apparatus of claims 1 and 11, further comprising: performing, according to a mobile gesture by a user, at least one of playing back a selected section in which a person appears, continuously playing back the selected section in which the person appears, and moving to and playing back another section in which the person appears. [these features are claimed in the alternative, 0016 search may initiate playback]

Regarding claims 9, 19. Delgo discloses the method and apparatus of claims 1 and 11, further comprising: generating a highlight image using a moving image of a section in which the cluster subject appears, based on the information from the first moving image. [0117, an image is produced where only Evangeline Lily is highlighted]

Regarding claims 10, 20, Delgo discloses the method and apparatus of claims 1 and 11, further comprising: generating a moving image edited using a moving image of a section in which the cluster subject appears, based on the information from the first moving image.  [0028, at least thumbnails are produced which are an edited version of the first moving image]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgo (US 2010/0070483 A1)  in view of Examiner’s Official Notice. 
Regarding claims 2, 12 Delgo discloses the method and apparatus of claims 1 and 11,  but does disclose operating it while in an idle mode.  Examiner takes Official Notice that it was notoriously well known in the art to do process that is not urgent during times when the processor is less busy.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing  that the storing could occur according to an update time based on time information and a determination of being in an idle mode, in order to prevent taking processing power away from more urgent processes, reduce heat in the device, save overall power, and taking a known invention and adding a standard engineering process such as processing in idle time for efficiency is not sufficient to differentiate from the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648